Citation Nr: 1758325	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-33 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the proceeding is associated with the claims file.  The Board notes that the Veteran initially requested a hearing before the Board; however, he withdrew that request in June 2010.

In September 2014, the Board issued a decision that increased the Veteran's rating for residuals of a left leg laceration to 30 percent and continued the rating of 10 percent for a left leg scar.  In a November 2014 rating decision, the RO implemented the Board's September 2014 decision by formally increasing the Veteran's rating for residuals of a left leg laceration to 30 percent, effective December 26, 2007.  Thereafter, the Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Order incorporating a May 2015 joint motion for partial remand (JMPR), the Court partially vacated the November 2014 Board decision to the extent that it denied entitlement to a TDIU, and remanded the matter for compliance with the terms of the JMPR. 

The Board subsequently remanded the issue of a TDIU in December 2015 and June 2017 for additional development.  

In October 2017, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  38 C.F.R. § 20.1304 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, if a Veteran fails to meet the threshold minimum percentage standards under 38 C.F.R. § 4.16(a), the rating board should refer to the Director of Compensation Service, for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In the present case, at all relevant times, the Veteran's service-connected disabilities had a combined rating of 50 percent.  Therefore, the Veteran does not meet the required threshold percentage standards under 38 C.F.R. § 4.16(a).  

Significantly, however, the record evidence indicates that the Veteran has been unable to work since 2006 due to his service-connected disabilities.  See October 2017 and August 2015 Vocational Assessments.  Accordingly, the Board finds that referral to the Director of Compensation Service is warranted for consideration of extraschedular entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  

The Board acknowledges that the Director of Compensation Service previously considered whether the Veteran was entitled to an extraschedular evaluation for service-connected laceration of the left leg and left leg tender scar.  However, the Director's April 2012 opinion was limited to the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b) and did not address the Veteran's entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim to the Director of the Compensation Service for a determination as to whether the Veteran's disability picture warrants the assignment of a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b). 

2.  Readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

